UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7488



JOHN PATTON MCGLOTHLIN,

                                            Plaintiff - Appellant,

          versus

DIRECTOR OF VIRGINIA DEPARTMENT OF CORREC-
TIONS; PAMELA ANNE SARGENT; SANDRA M. EARLY;
OTHER JANE DOES TO BE NAMED; OTHER JOHN DOES
TO BE NAMED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-94-115-R)


Submitted:   January 30, 1996          Decided:     February 16, 1996

Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Patton McGlothlin, Appellant Pro Se. Lance Bradford Leggitt,
Mary Christine Maggard, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia; Colin James Steuart Thomas, III, TIMBERLAKE,
SMITH, THOMAS & MOSES, P.C., Staunton, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McGlothlin v. Director, Virginia Dep't of Corrections, No.
CA-94-115-R (W.D. Va. Aug. 31, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2